Exhibit 10.1

 

 

 

 

8% Subordinated Secured Notes due March 31, 2010



AMENDED AND RESTATED



PURCHASE AGREEMENT



 

among



 

HORIZON OFFSHORE, INC.,

as Issuer



 

THE GUARANTORS LISTED ON THE SIGNATURE PAGES HEREOF,

as Guarantors



 

and



 

THE HOLDERS LISTED ON THE SIGNATURE PAGES HEREOF,

as Noteholders

 

 

Dated as of April 30, 2005

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

ARTICLE 1.  TERMS OF THE NOTES   1    

SECTION 1.1  Interest  

1

SECTION 1.2  Principal Payments; Voluntary Prepayments  

2

SECTION 1.3  Payments, Interest Rate Computations, Other Computations, etc  

2

SECTION 1.4  Additional Notes  

3

SECTION 1.5  Proration of Payments  

3

SECTION 1.6  Setoff  

4

SECTION 1.7  Tax Treatment of Contingencies  

4

SECTION 1.8  Legend  

4

SECTION 1.9  Subordination of Notes  

5     ARTICLE 2. COLLATERAL MATTERS   5    

SECTION 2.1  Termination of Collateral Agent  

5     ARTICLE 3.  WARRANTIES, ETC.   6    

SECTION 3.1  Organization, Power, Authority, etc.  

6

SECTION 3.2  Due Authorization  

6

SECTION 3.3  Validity, etc.  

6     ARTICLE 4.  Covenants   6    

SECTION 4.1  Covenants  

6     ARTICLE 5.  EVENTS OF DEFAULT   7    

SECTION 5.1  Events of Default  

7

SECTION 5.2  Action if Bankruptcy  

9

SECTION 5.3  Action if Other Event of Default  

9     ARTICLE 6.  GUARANTEE   9    

SECTION 6.1  The Guarantee  

9

SECTION 6.2  Demand by the Noteholders  

10

SECTION 6.3  Enforcement of Guarantee  

10

SECTION 6.4  Waivers  

11

SECTION 6.5  Benefits of Guarantee  

11

SECTION 6.6  Modification of Notes, etc.  

11

SECTION 6.7  Reinstatement  

12

SECTION 6.8  Waiver of Subrogation, etc.  

12

SECTION 6.9  Election of Remedies, etc.  

12

SECTION 6.10  Subordination of Guarantees  

13

SECTION 6.11  Continuing Guarantee  

13

SECTION 6.12  Contribution  

13

SECTION 6.13  Savings Clause.  

13    

 

i

--------------------------------------------------------------------------------

 

ARTICLE 7. DEFINITIONS   15    

SECTION 7.1  Defined Terms  

15

SECTION 7.2  Use of Defined Terms  

21

SECTION 7.3  Cross-References  

21

SECTION 7.4  Accounting and Financial Determinations  

22     ARTICLE 8.  REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES   22    

SECTION 8.1  Registration of Notes  

22

SECTION 8.2  Transfer and Exchange of Notes  

22

SECTION 8.3  Replacement of Notes  

23     ARTICLE 9.  MISCELLANEOUS   23    

SECTION 9.1  Waivers, Amendments, etc.  

23

SECTION 9.2  Notices  

24

SECTION 9.3  Costs and Expenses  

25

SECTION 9.4  Indemnification  

25

SECTION 9.5  Survival  

27

SECTION 9.6  Acknowledgement of Noteholder  

27

SECTION 9.7  Severability  

27

SECTION 9.8  Headings  

28

SECTION 9.9  Counterparts, Effectiveness, etc.  

28

SECTION 9.10  Governing Law; Entire Agreement  

28

SECTION 9.11  Successors and Assigns  

29

SECTION 9.12  Other Transactions  

30

SECTION 9.13  Confidentiality  

30

SECTION 9.14  Waiver of Jury Trial, etc.  

30

SECTION 9.15  Limitation of Liability  

30

SECTION 9.16  Usury Savings Clause  

30     ARTICLE 10.  SUBORDINATION OF INDEBTEDNESS.   31    

SECTION 10.1  Subordination  

31

SECTION 10.2  Subordination in Event of Insolvency or Liquidation, Etc.  

31

SECTION 10.3  Turnover of Improper Payments  

31

SECTION 10.4  Subrogation  

32

SECTION 10.5  Reinstatement  

32

SECTION 10.6  Obligors' Obligations Absolute  

32

SECTION 10.7  Certain Payments and Distributions  

32

SECTION 10.8  Legend  

32

SECTION 10.9  No Waiver or Impairment of Subordination Provisions  

32

SECTION 10.10  Reliance by Senior Lenders on Subordination Provisions  

33

SCHEDULES AND EXHIBITS

Schedule 1 - Senior Debt Documents
Exhibit A - Form of Note

 

ii

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED PURCHASE AGREEMENT

THIS AMENDED AND RESTATED PURCHASE AGREEMENT, dated as of April 30, 2005 and
effective as of the date of consummation of the Exchange Transaction (as defined
below) (the "Effective Date"), among HORIZON OFFSHORE, INC., a Delaware
corporation (the "Issuer"), the guarantors listed on the signature pages hereof
(the "Guarantors"), the holders listed on the signature pages hereof and each
other Person that may hereafter become a registered holder of a Note in
accordance with Article 8 below (individually a "Noteholder", and collectively,
the "Noteholders").

W I T N E S S E T H

:



RECITALS

:



A.    As of the Effective Date, the Issuer has issued to the Noteholders
$80,619,480.43 aggregate principal amount of its 16% Subordinated Secured Notes
due March 31, 2007, which on the Effective Date shall be known as the Issuer's
8% Subordinated Notes due March 31, 2010, substantially in the form of Exhibit A
(the "Notes"; such term to include (i) any such Notes issued in exchange or
substitution therefor or issued hereof pursuant to Section 8.2 or Section 8.3,
and (ii) unless the context indicates otherwise, the related Guarantees); and

B.    On March 31, 2005, the Issuer and the Noteholders entered into that
certain recapitalization letter agreement (the "Recap Letter Agreement")
pursuant to which the Noteholders agreed to, among other things, (i) exchange
$62,292,137.04 aggregate principal amount of the Notes for shares of Common
Stock and Series B Preferred Stock (the "Exchange Transaction") such that only
$18,327,137.04 aggregate principal amount of Notes shall remain outstanding
after the consummation of the Exchange Transaction, (ii) amend the terms of the
Notes as provided herein, and (iii) enter into this Agreement.

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows (with certain terms defined in Article 7):

ARTICLE 1.
TERMS OF THE NOTES

SECTION 1.1    Interest.  Interest on the outstanding principal amount of the
Notes and other outstanding Obligations shall accrue and be payable in
accordance with this Section 1.1.

SECTION 1.1.1  Interest Rate.  Subject to Section 1.1.2, the Notes shall accrue
interest from the Effective Date at a rate of 8% per annum.

SECTION 1.1.2  Post-Default Rates. From and after the occurrence of an Event of
Default and during the continuance thereof, interest shall accrue (after as well
as before judgment) on the outstanding principal amount of the Notes and on
other Obligations that are due and payable (including, to the extent permitted
by applicable law, interest on overdue interest) at a rate per annum equal to
the Post-Default Rate; provided that upon the cessation or cure of such Event of
Default (and any other Event of Default that may have occurred and be
continuing) the Notes again shall bear interest at the rate provided in
Section 1.1.1.

 

1

--------------------------------------------------------------------------------

 

SECTION 1.1.3  Payment Dates.  Accrued interest on the Notes shall be payable,
without duplication:

(a)    on the Stated Maturity Date;

(b)    with respect to any portion of the Notes prepaid or repaid pursuant to
Section 1.2, on the date such prepayment or repayment is due as provided in
Section 1.2 and, in the case of a voluntary prepayment, on the date set forth in
any notice required for such prepayment;

(c)    on each Quarterly Payment Date;

(d)    on the date of acceleration of the Notes pursuant to Section 5.2 or 5.3;
and

(e)    in the case of interest accruing at the Post-Default Rate, upon demand.

SECTION 1.2    Principal Payments; Voluntary Prepayments.  (a)  The Issuer will
make payment in full of all unpaid principal of the Notes on the Stated Maturity
Date (or such earlier date as the Notes may become or be declared due and
payable pursuant to Article 5).

(b)    Prior to the Stated Maturity Date, the Issuer may from time to time on
any Business Day, make a voluntary prepayment (allocated on a pro rata basis to
each Noteholder), in whole or in part, of the outstanding principal amount of
the Notes; provided, however, that (i) the Issuer shall allocate the amount of
any such voluntary prepayment between the Notes and the Issuer's other 8%
Subordinated Notes due on March 31, 2010 on a pro rata basis based on the
aggregate principal amount of the Notes and the Issuer's other 8% Subordinated
Notes due on March 31, 2010 then outstanding; (ii) all such voluntary
prepayments shall require at least three (3) Business Days prior written notice
to the Noteholders, (iii) all such voluntary prepayments shall be in a minimum
amount of $1,000,000 (subject to the Issuer's right to prepay in full the entire
unpaid principal amount of the Notes), and (iv) as to the voluntary prepayment
in full of the Notes, such prepayment shall require at least five (5) Business
Days prior written notice to the Noteholders.

SECTION 1.3    Payments, Interest Rate Computations, Other Computations, etc. 
All payments by the Issuer of the principal of or interest on the Notes shall be
made by the Issuer to the Noteholders pro rata according to the unpaid principal
amounts of their respective Notes. All other amounts payable to any Noteholder
under this Agreement or the Notes shall be paid to such Noteholder entitled
thereto. Subject to Section 1.4, all such payments required to be made to such
Noteholder shall be made, without setoff, deduction or counterclaim, not later
than 2:00 p.m., New York City time, on the date due, in immediately available
funds, to such account as each Noteholder shall specify from time to time by
notice to the Issuer. Funds received after that time shall be deemed to have
been received by the Noteholders on the next following Business Day. All
interest shall be computed on the basis of a 360-day year consisting of twelve
30-day months. Whenever any payment to be made shall otherwise be due on a day
which is not a Business Day, such payment shall be made on the immediately
succeeding Business Day and such extension of time shall be included in the
computation of accrued interest.

 

2

--------------------------------------------------------------------------------

 

SECTION 1.4    Additional Notes.  The Issuer shall pay any interest due on any
Quarterly Payment Date in cash to the extent that such payment is not prohibited
by the Senior Debt Documents. To the extent that the Issuer is prohibited by the
Senior Debt Documents from paying all or part of any interest due on any
Quarterly Payment Date in cash, then the Issuer shall issue to each Noteholder
Additional Notes (allocated on a pro rata basis to each Noteholder) in an
aggregate principal amount equal to the amount of interest due to such
Noteholder that is not paid in cash.

SECTION 1.5    Proration of Payments.  (a)  The Issuer shall not, and shall not
permit any of its Subsidiaries to, prepay or otherwise retire in whole or in
part, or purchase or otherwise acquire, directly or indirectly, any Notes held
by any Noteholder unless the Issuer or such Subsidiary shall have offered to
prepay or otherwise retire, purchase or acquire, as the case may be, the same
proportion of the aggregate principal amount of the Notes held by each other
Noteholder at the time outstanding upon the same terms and conditions. Any Notes
prepaid or otherwise retired, purchased or acquired by the Issuer or any of its
Subsidiaries, shall not be deemed to be outstanding for any purpose under this
Agreement.

(b)    If any Noteholder shall obtain any payment or other recovery (whether
voluntary, involuntary, by application of setoff or otherwise) on account of
principal of or interest on the Notes or other Obligations in excess of such
Noteholder's pro rata share of payments then or therewith obtained thereon by
all Noteholders, such Noteholder which has received in excess of its pro rata
share shall purchase from the other Noteholders such participations in the Notes
or other Obligations held by them as shall be necessary to cause such purchaser
to share the excess payment or other recovery ratably with each of them;
provided, however, that if all or any portion of the excess payment or other
recovery is thereafter recovered from such purchasing holder, the purchase shall
be rescinded and the purchase price restored to the extent of such recovery, but
without interest. The Issuer agrees that any Noteholder so purchasing a
participation from another Noteholder pursuant to this Section 1.5 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
pursuant to Section 1.6) with respect to such participation as fully as if such
Noteholder were the direct creditor of the Issuer in the amount of such
participation. If under any applicable bankruptcy, insolvency or other similar
law, any Noteholder receives a secured claim in lieu of a setoff to which this
Section 1.5 applies, such Noteholder shall, to the extent practicable, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of the Noteholders under this Section 1.5 to share in the benefits of any
recovery on such secured claim.

(c)    Notwithstanding anything in this Section 1.5 to the contrary, the Issuer
shall be permitted to exchange Notes for consideration consisting only of common
equity of the Issuer at any time, without making a pro rata offer to other
Noteholders.

 

3

--------------------------------------------------------------------------------

 

SECTION 1.6    Setoff. In addition to and not in limitation of any rights of any
Noteholder under applicable law, each Noteholder shall, upon the occurrence and
during the continuance of any Event of Default, have the right to appropriate
and apply to the payment of the Obligations owing to it (whether or not then
due).

SECTION 1.7    Tax Treatment of Contingencies. For United States federal income
tax purposes, the Issuer and each Noteholder of contingencies agrees to treat
the Notes as indebtedness of the Issuer that is not subject to the United States
Treasury Regulations governing contingent payment debt instruments.

SECTION 1.8    Legend. Each Noteholder understands that the Notes will continue
to bear a legend to the following effect unless the Issuer determines otherwise
in compliance with applicable law:

THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND THIS NOTE MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THIS NOTE IS HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE MAY BE
RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT
PROVIDED BY RULE l44A THEREUNDER.

THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT OF THE ISSUER THAT (A) THIS NOTE
MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) TO THE ISSUER
THEREOF, (II) IN THE UNITED STATES TO A PERSON WHOM THE SELLER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (III)
PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY
RULE 144 THEREUNDER (IF AVAILABLE), (IV) TO AN ACCREDITED INVESTOR IN A
TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR
(V) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN
EACH OF CASES (I) THROUGH (V) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS
OF THE STATES AND OTHER JURISDICTIONS OF THE UNITED STATES, AND (B) THE HOLDER
WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS
NOTE FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.

 

4

--------------------------------------------------------------------------------

 

THIS NOTE IS BEING ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF SECTIONS
1271, 1272, 1273 AND 1275 OF THE INTERNAL REVENUE CODE. THE ISSUE PRICE OF THIS
NOTE IS $609.04379 PER PRINCIPAL AMOUNT OF $1,000 AT MATURITY; THE ISSUE DATE IS
MARCH 11, 2004; THE YIELD TO MATURITY IS 33.20946% PER ANNUM, COMPOUNDED
QUARTERLY; AND THE TOTAL AMOUNT OF ORIGINAL ISSUE DISCOUNT FOR FEDERAL INCOME
TAX PURPOSES IS $1,006.21981 PER PRINCIPAL AMOUNT OF $1,000 AT MATURITY.

SECTION 1.9    Subordination of Notes. The Indebtedness evidenced by the Notes
and the Guarantees shall be subordinate and junior in right of payment to Senior
Debt in the manner and to the extent provided in Articles 6 and 10 and shall
rank equal in right of payment to the Issuer's other 8% Subordinated Notes due
March 31, 2010 (and related guarantees thereof, respectively).

ARTICLE 2.
COLLATERAL MATTERS

SECTION 2.1    Termination of Collateral Agent. Pursuant to the Recap Letter
Agreement, the Noteholders consented to the assignment and release of all of the
Collateral and the execution by Elliott Associates, L.P., a Delaware limited
partnership with its principal place of business in New York ("Elliott"), in its
capacity as collateral agent to act on behalf of the Noteholders in connection
with the Collateral and pursuant to the provisions of the Amended Collateral
Agency Agreement (in such capacity, the "Collateral Agent"), of any assignments
and releases of any and all Liens existing for the benefit of the Noteholders
with respect to the Collateral. AS A RESULT, ELLIOTT'S CAPACITY AS COLLATERAL
AGENT IS HEREBY TERMINATED, AND THE NOTEHOLDERS HEREBY RELEASE AND AGREE TO
INDEMNIFY ELLIOTT AND ITS AFFILIATES, RATABLY, IN ACCORDANCE WITH THE PRINCIPAL
AMOUNT OF THE NOTEHOLDERS' RESPECTIVE NOTES THAT EACH NOTEHOLDER HELD PRIOR TO
THE EXCHANGE TRANSACTION, FOR ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
OF ANY KIND AND NATURE WHATSOEVER, REGARDLESS OF WHETHER CAUSED IN WHOLE OR IN
PART BY THE NEGLIGENCE OF ELLIOTT OR ANY OF ITS AFFILIATES, WHICH MAY BE IMPOSED
ON, INCURRED BY OR ASSERTED AGAINST ELLIOTT OR ANY OF ITS AFFILIATES IN ANY WAY
RELATING TO ARISING OUT OF ELLIOTT SERVING IN ITS CAPACITY AS COLLATERAL AGENT,
THE AMENDED COLLATERAL AGENCY AGREEMENT, THIS AGREEMENT OR ANY OTHER DOCUMENTS
CONTEMPLATED BY OR REFERRED TO HEREIN OR THEREIN OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (INCLUDING, WITHOUT LIMITATION, INTEREST,
PENALTIES, ATTORNEYS' FEES AND AMOUNTS PAID IN SETTLEMENT) OR THE ENFORCEMENT OF
ANY OF THE TERMS HEREOF OR THEREOF OR OF ANY SUCH OTHER DOCUMENTS; PROVIDED THAT
NO NOTEHOLDER SHALL BE LIABLE FOR ANY OF THE FOREGOING TO THE EXTENT THEY ARISE
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ELLIOTT OR ANY OF ITS
AFFILIATES.  In addition, the Amended Collateral Agency Agreement is hereby
terminated, except for the provisions of Section 4 thereof which shall survive
for the benefit of Elliott and any of its Affiliates as contemplated by Section
4.8 thereof.

 

5

--------------------------------------------------------------------------------

 

ARTICLE 3.
WARRANTIES, ETC.

Each Obligor represents and warrants to each Noteholder, as of the date hereof,
as set forth in this Article 3.

SECTION 3.1    Organization, Power, Authority, etc.  Each of the Issuer and its
Subsidiaries (i) is validly organized and existing and in good standing under
the laws of the jurisdiction of its incorporation or organization, (ii) is duly
qualified to do business and is in good standing in each jurisdiction where the
failure to so qualify could result in a Material Adverse Change, and (iii) has
full power and authority, and holds all governmental licenses, permits,
registrations and other approvals required under all Requirements of Law, to own
and hold under lease its property and to conduct its business as conducted prior
to the date hereof and as contemplated to be conducted subsequent to the date
hereof, except where the failure to hold any such licenses, permits,
registrations and other approvals could not result in a Material Adverse Change.
Each Obligor has full power and authority to enter into and perform its
obligations under this Agreement.

SECTION 3.2    Due Authorization.  The execution and delivery by the Obligors of
this Agreement and the incurrence and performance by the Obligors of their
respective obligations under this Agreement have been duly authorized by all
necessary corporate action, do not require any Approval (except those Approvals
already obtained), do not and will not conflict with, result in any violation
of, or constitute any default under, any provision of any Organic Document or
Contractual Obligation of any Obligor or any law or governmental regulation or
court decree or order, and will not result in or require the creation or
imposition of any Lien on any Obligor's properties pursuant to the provisions of
any Contractual Obligation of any Obligor.

SECTION 3.3    Validity, etc.  This Agreement constitutes the legal, valid and
binding obligation of such Obligor, enforceable in accordance with its terms
subject, as to enforcement of remedies, to bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting rights of creditors
generally and to the effect of general principles of equity.

ARTICLE 4.
Covenants

SECTION 4.1    Covenants.  The Obligors, jointly and severally, agree with each
Noteholder that until the Notes and all other Obligations (other than
obligations that expressly survive the termination of this Agreement pursuant to
Section 9.5) have been paid and performed in full, such Person will perform the
obligations set forth in this Section 4.1.

SECTION 4.1.1    Information.  The Obligors shall, for so long as any Notes
remain outstanding and are not freely transferable under the Securities Act,
furnish to the Noteholders and to prospective investors, upon their request, the
information required to be delivered pursuant to Rule 144(d) under the
Securities Act.

 

6

--------------------------------------------------------------------------------

 

SECTION 4.1.2    Payment of Obligations.  The Issuer will pay and discharge, as
the same shall become due and payable, all lawful taxes, assessments and charges
or levies made upon it or its property or assets, by any governmental body,
agency or official, except where any of such items may be diligently contested
in good faith by appropriate proceedings, and the Issuer shall have set aside on
its books, if required under GAAP, reserves for the liabilities related to such
items, or such items could not result in a Material Adverse Change.

SECTION 4.1.3    Corporate Existence; Mergers. Each Obligor shall at all times
maintain its corporate existence. In addition, each Obligor shall not, without
prior written consent of the Noteholders, dissolve or otherwise dispose of all
or substantially all of its assets, in one transaction or a series of
transactions, or consolidate with or merge into another Person, unless:

(a)    in case such Obligor shall consolidate with or merge into another Person
or convey, transfer or lease all or substantially all of its properties and
assets to any Person, the Person formed by such consolidation or into which such
Obligor is merged or the Person which acquires by conveyance or transfer, or
which leases, all or substantially all of the properties and assets of such
Obligor shall be a corporation, partnership or trust, shall be organized and
validly existing under the laws of the United States of America, any State
thereof or the District of Columbia and shall expressly assume, by an amendment
or accession hereto, the due and punctual payment of the principal of and any
premium and interest on all the Notes and performance or observance of every
covenant of this Agreement and the Notes on the part of such Obligor to be
performed or observed; and

(b)    immediately after giving effect to such transaction, no Event of Default,
and no event which, after notice or lapse of time or both, would become an Event
of Default, shall have happened and be continuing.

SECTION 4.1.4    Compliance with Law.  Each Obligor shall comply with and
satisfy all applicable Governmental Requirements, except where the failure to do
so could not result in a Material Adverse Change.

ARTICLE 5.
EVENTS OF DEFAULT

SECTION 5.1    Events of Default.  The term "Event of Default" shall mean any of
the events set forth in this Section 5.1.

SECTION 5.1.1    Non-Payment of Obligations. The Issuer shall default:

(a)    in the payment or prepayment when due of any principal of the Notes; or

(b)    in the payment when due of the interest payable in respect of the Notes
or any other Obligations and such default shall continue unremedied for a period
of five (5) Business Days.

 

7

--------------------------------------------------------------------------------

 

SECTION 5.1.2    Non-Performance of Covenants.  Any Obligor shall default in the
due performance and observance of any of its obligations under Article 4 and
such default shall continue unremedied for a period of ten (10) days after
notice thereof shall have been given to the Issuer by the Holders of at least
25% in aggregate principal amount of the Notes (or if such default is not
reasonably susceptible to cure within ten (10) days, such longer period as is
reasonably needed to effect such cure, but in no event longer than thirty (30)
days from the date notice is given, so long as the Obligors promptly commence
and diligently pursue such cure).

SECTION 5.1.3    Bankruptcy, Insolvency, etc. The Issuer or any Subsidiary
shall:

(a)    become insolvent or generally fail to pay, or admit in writing its
inability to pay, its debts as they become due;

(b)    apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for itself or any of its property, or
make a general assignment for the benefit of creditors;

(c)    in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for itself or for any of its property, and such trustee, receiver,
sequestrator or other custodian shall not be discharged within sixty (60) days;

(d)    permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Issuer or any Subsidiary and, if such case or
proceeding is not commenced by the Issuer or Subsidiary, such case or proceeding
shall be consented to or acquiesced in by the Issuer or such Subsidiary or shall
result in the entry of an order for relief or shall remain for sixty (60) days
undismissed; or

(e)    take any corporate action authorizing, or in furtherance of, any of the
foregoing.

SECTION 5.1.4    Default on Other Indebtedness, Contracts, etc.  (a)  Any
Indebtedness of the Issuer or any Subsidiary in an aggregate principal amount
exceeding $250,000 (other than the Notes) shall not be paid at its stated
maturity or shall be duly declared to be or shall become due and payable prior
to the stated maturity thereof, (b) there shall occur and be continuing any
event under any Instrument relating to any such Indebtedness, the effect of
which is to cause such Indebtedness to become due prior to its stated maturity,
or (c) the holder or holders of such Indebtedness, or any trustee, agent or
other representative on behalf of such holder or holders, shall have demanded or
required, pursuant to the terms of any Instrument relating to such Indebtedness,
that the Issuer or any Subsidiary redeem, repurchase or otherwise acquire or
retire such Indebtedness for value at any time prior to its stated maturity.

 

8

--------------------------------------------------------------------------------

 

SECTION 5.1.5    Invalidity of Guarantees.  Any of the Guarantees, the ECH
Mexico Guarantee or the HOC Mexico Guarantee ceases to be in full force and
effect; any Guarantee is declared to be null and void and unenforceable; any of
the Guarantees, the ECH Mexico Guarantee or the HOC Mexico Guarantee is found to
be invalid; or any Guarantor or any guarantor under the ECH Mexico Guarantee or
the HOC Mexico Guarantee denies its liability under its Guarantee, the ECH
Mexico Guarantee or the HOC Mexico Guarantee, as the case may be (in each case,
other than by reason of release of a Guarantor in accordance with the terms of
this Agreement).

SECTION 5.2    Action if Bankruptcy.  If any Event of Default described in
Section 5.1.2 shall occur, the outstanding principal amount of the Notes and all
other Obligations shall automatically be and become immediately due and payable
without notice, demand or presentment.

SECTION 5.3    Action if Other Event of Default.  If any Event of Default (other
than any Event of Default described in Section 5.1.2) shall occur for any
reason, whether voluntary or involuntary, and be continuing, the Required
Holders may, upon notice or demand, declare all or any portion of the
outstanding principal amount of the Notes to be due and payable and all other
Obligations to be due and payable, whereupon the full unpaid amount of the Notes
and all other Obligations which shall be so declared due and payable shall be
and become immediately due and payable without further notice, demand, or
presentment, and to the extent any Obligations are paid by the Issuer, they
shall constitute a prepayment under this Agreement. If at any time any portion
of the outstanding principal amount of the Notes or any other Obligations shall
be declared due and payable in accordance with this Section 5.3, the Required
Holders may at any time thereafter, by written instrument filed with the Issuer,
rescind and annul such declaration and its consequences. Notwithstanding the
foregoing and subject to the subordination provisions of this Agreement, the
right of any Noteholder to receive payment of principal of, or interest on any
Note held by such Noteholder on or after the respective dates expressed in such
Note, or to bring suit for the enforcement of any such repayment on or after
such respective date, is absolute and unconditional and shall not be impaired or
affected without the consent of such Noteholder.

ARTICLE 6.
GUARANTEE

SECTION 6.1    The Guarantee.  Each Guarantor, jointly and severally, hereby
absolutely, unconditionally and irrevocably guarantees to the Noteholders, and
their successors, endorsees, transferees and assigns, the prompt payment
(whether at stated maturity, by acceleration or otherwise) and performance of
(a) the Notes and the other Obligations of the Issuer, including (i) all
principal of and interest (including any interest which accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency or reorganization of the Issuer, whether or not such interest
constitutes an allowable claim) on any Note issued pursuant to this Agreement
and (ii) all other amounts payable and all obligations to be performed by the
Issuer under this Agreement or the Notes and (b) any renewals or extensions of
any of the foregoing (collectively, the "Guaranteed Obligations"). Each
Guarantor, jointly and severally, agrees that this is a guarantee of payment and
performance and not of collection, and that its obligations hereunder shall be
primary, absolute and unconditional, irrespective of, and unaffected by:

 

9

--------------------------------------------------------------------------------

 

(1)    the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, the Notes, this Agreement or any other agreement,
document or instrument to which the Issuer or any other Obligor is or are or may
become a party;

(2)    the absence of any action to enforce the Notes or this Agreement or the
waiver or consent by the Noteholders with respect to any of the provisions
thereof;

(3)    any other action or circumstances which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor (other than
payment in full);

it being agreed by each Guarantor that its obligations hereunder shall not be
discharged until the payment and performance, in full, of the Guaranteed
Obligations. Each Guarantor shall be regarded, and shall be in the same
position, as principal debtor with respect to the Guaranteed Obligations. Each
Guarantor expressly waives all rights it may now or in the future have under any
statute, or at common law, or at law or in equity, or otherwise, to compel any
Noteholder to proceed in respect of the Guaranteed Obligations against the
Issuer or any other Person before proceeding against, or as a condition to
proceeding against, the Issuer. Each Guarantor further expressly waives and
agrees not to assert or take advantage of any defense based upon the failure of
any Noteholder to commence an action in respect of the Guaranteed Obligations
against the Issuer, any other Obligor or any other Person. Each Guarantor agrees
that any notice or directive given at any time to any Noteholder by the Issuer,
any other Obligor or any other Person which is inconsistent with the waivers in
the preceding two sentences shall be null and void and may be ignored by such
Noteholder, and, in addition, may not be pleaded or introduced as evidence in
any litigation relating to the obligations of such Guarantor under this Article
6 for the reason that such pleading or introduction would be at variance with
the written terms hereof, unless the Required Holders have specifically agreed
otherwise in writing. The foregoing waivers are of the essence of the
transaction contemplated by this Agreement and, but for the provision of Article
6 and such waivers, the Noteholders would decline to enter into this Agreement.

SECTION 6.2    Demand by the Noteholders.  In addition to the terms of the
guarantee set forth in Section 6.1, and in no manner imposing any limitation on
such terms, if the then outstanding principal amount of the Guaranteed
Obligations is declared to be immediately due and payable (or automatically
becomes immediately due and payable), then the Guarantors are, jointly and
severally, required to pay to the holder of the Guaranteed Obligations the
entire outstanding Guaranteed Obligations due and owing to such holder. Payment
by the Issuer shall be credited and applied upon the Guaranteed Obligations and
shall be made in immediately available federal funds to an account as set forth
in Section 1.3. The Noteholders will, upon any such payment to such Noteholders,
promptly thereafter cause to be distributed like funds (after payment of any
amounts payable to the Noteholders pursuant to Section 1.3) ratably to each
holder of the Guaranteed Obligations based on the respective Guaranteed
Obligations held by such holder.

SECTION 6.3    Enforcement of Guarantee.  Except as otherwise provided in this
Agreement, in no event shall any Noteholder have any obligation (although each
is entitled, at its option) to proceed against the Issuer or any other Obligor
or Person before proceeding against any Guarantor, and any Noteholder may
proceed, prior or subsequent to, or simultaneously with, the enforcement of any
Noteholder's rights hereunder, to exercise any right or remedy which it may have
against the Issuer or any such other Person.

 

10

--------------------------------------------------------------------------------

 

SECTION 6.4    Waivers.  In addition to the waivers contained in Section 6.1,
each Guarantor waives, and agrees that it shall not at any time insist upon,
plead or in any manner whatever claim or take the benefit or advantage of, any
appraisal, valuation, stay, extension, marshalling of assets or redemption laws,
or exemption, whether now or at any time hereafter in force, which may delay,
prevent or otherwise affect the performance by it of its obligations under, or
the enforcement by the Noteholders of, the provisions of this Article 6. Each
Guarantor further hereby waives diligence, presentment and demand (whether for
non-payment or protest or of acceptance, maturity, extension of time, change in
nature or form of the Guaranteed Obligations, acceptance of the Guarantees by
the Noteholders, composition or agreement arrived at as to the amount of, or the
terms of, the Guaranteed Obligations, notice of adverse change in the Issuer's
or any other Obligor's financial condition or any other fact which might
materially increase the risk to the Guarantors) with respect to any of the
Guaranteed Obligations or all other demands whatsoever and, to the extent
permitted by applicable law, waives the benefit of all provisions of law which
are or might be in conflict with the terms of this Article 6. Each Guarantor
represents, warrants and agrees that its obligations under this Article 6 are
not and shall not be subject to any counterclaims, offsets or defenses of any
kind against the Noteholders, the Issuer, the other Obligors or any other
guarantor of the Guaranteed Obligations now existing or which may arise in the
future.

SECTION 6.5    Benefits of Guarantee. The provisions of this Article 6 are for
the benefit of the Noteholders and their respective successors, transferees,
endorsees and assigns and nothing herein contained shall impair, as among the
Issuer and the Noteholders, the obligations of the Issuer under this Agreement
and the Notes.

SECTION 6.6    Modification of Notes, etc.  If the Noteholders shall at any time
or from time to time, with or without the consent of, or notice to, each
Guarantor:

(1)    change or extend the manner, place or terms of payment of, or renew or
alter all or any portion of, the Guaranteed Obligations, including, without
limitation, the Notes and the Obligations;

(2)    take any action under or in respect of this Agreement or the Notes in the
exercise of any remedy, power or privilege contained therein or available to it
at law, equity or otherwise, or waive or refrain from exercising any such
remedies, powers or privileges;

(3)    amend or modify, in any manner whatsoever, this Agreement or the Notes;

(4)    extend or waive the time for any of the Issuer's or other Person's
performance of, or compliance with, any term, covenant or agreement on its part
to be performed or observed under this Agreement or the Notes, or waive such
performance or compliance or consent to a failure of, or departure from, such
performance or compliance;

 

11

--------------------------------------------------------------------------------

 

(5)    release anyone who may be liable in any manner for the payment of any
amounts owed by the Issuer, any other Obligors or any other guarantor of any of
the Guaranteed Obligations, to any Noteholder;

(6)    modify or terminate the terms of any intercreditor or subordination
agreement pursuant to which claims of other creditors of the Issuer, any other
Obligors or any other guarantor of any of the Guaranteed Obligations, are
subordinated to the claims of any Noteholder; or

(7)    apply any sums by whomever paid or however realized to any amounts owing
by the Issuer, any other Obligors or any other guarantor of the Guaranteed
Obligations, to any Noteholder in such manner as any Noteholder shall determine
in its discretion;

then none of the Noteholders shall incur any liability to any Guarantor as a
result thereof, and no such action shall impair or release the obligations of
any Guarantor under this Article 6.

SECTION 6.7    Reinstatement.  To the extent permitted by law, the provisions of
this Article 6 shall remain in full force and effect and continue to be
effective in the event any petition is filed by or against the Issuer or other
Obligors for liquidation or reorganization, in the event the Issuer or any other
Obligors becomes insolvent or makes an assignment for the benefit of creditors
or in the event a receiver or trustee is appointed for all or any significant
part of the assets of the Issuer or any other Obligors, and shall continue to be
effective or be reinstated, as the case may be, if at any time payment and
performance of the Guaranteed Obligations or any part thereof is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by any Noteholder, whether as a "voidable preference", "fraudulent
conveyance" or otherwise, all as though such payment or performance had not been
made. In the event that any payment of the Guaranteed Obligations, or any part
thereof, is rescinded, reduced, restored or returned, the Guaranteed Obligations
or part thereof so rescinded, restored or returned shall be reinstated, and the
Guaranteed Obligations shall be deemed reduced only by such amount paid and not
so rescinded, reduced, restored or returned.

SECTION 6.8    Waiver of Subrogation, etc.  Upon the making by any Guarantor of
any payment hereunder in respect of the Guaranteed Obligations, such Guarantor
shall be subrogated to the rights of the Noteholders against the Issuer with
respect to such payment; provided that such Guarantor shall not enforce any
right to receive any payment by way of subrogation, reimbursement, contribution
or setoff resulting from such payment until all of the Guaranteed Obligations
have been paid in full. If any amount shall be paid to any Guarantor on account
of such subrogation, reimbursement, contribution or setoff rights, such amount
shall be held in trust for the benefit of the Noteholders and any other holders
of the Guaranteed Obligations and shall forthwith be paid to the Noteholders and
all other holders of Guaranteed Obligations to be credited and applied upon the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms of the Notes and this Agreement.

SECTION 6.9    Election of Remedies, etc.  Any election of remedies which
results in the denial or impairment of the right of any Noteholder to seek a
deficiency judgment against the Issuer shall not impair any Guarantor's
obligations to pay the full amount of the Guaranteed Obligations. In the event
any Noteholder shall bid at any foreclosure or trustee's sale or at any private
sale permitted by law or this Agreement, such Noteholder may bid all or less
than the amount of the Guaranteed Obligations and the amount of such bid need
not be paid by such Noteholder but shall be credited against the Guaranteed
Obligations. The amount of the successful bid at any such sale, whether any
Noteholder or any other party is the successful bidder, shall be conclusively
deemed to be the fair market value of the collateral and the difference between
such bid amount and the remaining balance of the Guaranteed Obligations shall be
conclusively deemed to be the amount of the Guaranteed Obligations guaranteed
under the provisions of this Article 6, notwithstanding that any present or
future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which any Noteholder might otherwise be
entitled but for such bidding at any such sale.

 

12

--------------------------------------------------------------------------------

 

SECTION 6.10    Subordination of Guarantees.  All Guarantees pursuant to this
Article 6 will be subordinated on the same basis to Senior Debt of such
Guarantor as the Notes are subordinated to Senior Debt under Article 10.

SECTION 6.11    Continuing Guarantee.  Each Guarantor agrees that the provisions
of this Article 6 are a continuing Guarantee and shall remain in full force and
effect until the payment and performance in full of the Guaranteed Obligations.

SECTION 6.12    Contribution. In the event any Guarantor (a "Funding Guarantor")
shall make a payment in respect of the Notes or any other Obligations, the other
Guarantors (the "Contributing Guarantors") shall, subject to the last sentence
of this Section 6.12, contribute to such Funding Guarantor an amount equal to
such Contributing Guarantor's Pro Rata Share of such payment made, or loss
suffered, by such Funding Guarantor. The Contributing Guarantor's Pro Rata Share
with respect to any such payment or loss by each Funding Guarantor shall be
determined as of the date on which such payment or loss was made or suffered by
reference to the ratio of (i) such Contributing Guarantor's maximum obligation
hereunder as provided in Section 6.13 (such Guarantor's "Maximum Obligation") as
of such date (without giving effect to any right to receive, or obligation to
make, any contribution hereunder) to (ii) the aggregate Maximum Obligations of
all Guarantor's (including such Funding Guarantor) as of such date (without
giving effect to any right to receive, or obligation to make, any contribution
hereunder). Nothing in this Section 6.12 shall affect each Guarantor's several
liability for the entire amount of the Obligations (up to such Guarantor's
Maximum Obligation). Each Guarantor covenants and agrees that its obligation to
make a contribution hereunder to a Funding Guarantor and its right to receive
any contribution hereunder from a Contributing Guarantor shall be subordinate
and junior in right of payment to the Obligations.

SECTION 6.13    Savings Clause.

(a)    It is the intent of each Guarantor that its maximum obligations hereunder
(the "Guarantor Maximum Obligation") shall be in, but not in excess of:

(i)    in a case or proceeding commenced by or against such Guarantor under the
Bankruptcy Code on or within one year from the date on which such Guaranteed
Obligations are incurred, the maximum amount which would not otherwise cause
such Guaranteed Obligations to be avoidable or unenforceable against the
Guarantor under (A) Section 548 of the Bankruptcy Code or (B) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such case
or proceeding by virtue of Section 544 of the Bankruptcy Code; or

 

13

--------------------------------------------------------------------------------

 

(ii)    in a case or proceeding commenced by or against such Guarantor under the
Bankruptcy Code subsequent to one year from the date on which the Guaranteed
Obligations of such Guarantor are incurred, the maximum amount which would not
otherwise cause such Guaranteed Obligations to be avoidable or unenforceable
against such Guarantor under any state fraudulent transfer or fraudulent
conveyance act or statute applied in any such case or proceeding by virtue of
Section 544 of the Bankruptcy Code; or

(iii)    in a case or proceeding commenced by or against such Guarantor under
any law, statute or regulation other than the Bankruptcy Code (including any
other bankruptcy, reorganization, arrangement, moratorium, readjustment of debt,
dissolution, liquidation or similar debtor relief laws or any state fraudulent
transfer or fraudulent conveyance act or statute applied in any such case or
proceeding), the maximum amount which would not otherwise cause the Guaranteed
Obligations of such Guarantor to be avoidable or unenforceable against such
Guarantor under such law, statute or regulation.

The substantive laws under which possible avoidance or unenforceability of the
Guaranteed Obligations shall be determined in any such case or proceeding shall
hereinafter be referred to as the "Avoidance Provisions."

(b)    To the extent set forth in this Section 6.13(b), but only to the extent
that the Guaranteed Obligations of such Guarantor would otherwise be subject to
avoidance under any Avoidance Provisions if such Guarantor is not deemed to have
received valuable consideration, fair value or reasonably equivalent value for
such Guaranteed Obligations, and if such Guaranteed Obligations would render
such Guarantor insolvent, leave such Guarantor with an unreasonably small
capital to conduct its business or cause such Guarantor to have incurred debts
(or to have intended to have incurred debts) beyond its ability to pay such
debts as they mature, in each case as of the time any of the Guaranteed
Obligations are deemed to have been incurred under the Avoidance Provisions,
then the maximum Guaranteed Obligations shall be reduced to that amount which,
after giving effect thereto, would not cause the Guaranteed Obligations, as so
reduced, to be subject to avoidance under the Avoidance Provisions. This
Section 6.13(b) is intended solely to preserve the rights of the Noteholders
under the Notes to the maximum extent that would not cause the Guaranteed
Obligations to be subject to avoidance under the Avoidance Provisions, and
neither such Guarantor nor any other Person shall have any right or claim under
this Section 6.13(b) as against any Noteholder that would not otherwise be
available to such Person under the Avoidance Provisions.

 

14

--------------------------------------------------------------------------------

 

ARTICLE 7.
DEFINITIONS

SECTION 7.1    Defined Terms.  The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, except
where the context otherwise requires, have the following meanings (such meanings
to be equally applicable to the singular and plural forms thereof):

"Additional Notes" means notes substantially in the form of Exhibit A that are
issued after the Effective Date from time to time in accordance with
Section 1.4.

"Affiliate" means, with respect to any Person, any of (i) a director or
executive officer of such Person, (ii) a spouse, parent, sibling or descendant
of such Person (or a spouse, parent, sibling or descendent of any director or
executive offer of such Person) and (iii) any other Person that, directly or
indirectly, controls or is controlled by or is under common control with such
Person. For the purpose of this definition, "control" (including the terms
"controlling," "controls by" and "under common control with"), as used respect
to any Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities or by contract or agency or
otherwise.

"Agreement" means, on any date, this Amended and Restated Purchase Agreement as
originally in effect on the Effective Date and as thereafter from time to time
amended, supplemented, amended and restated, or otherwise modified and in
effect.

"Amended Collateral Agency Agreement" means the Collateral Agency Agreement
dated as of March 11, 2004, among Elliott, as Collateral Agent, the Obligors and
the initial purchasers of the Notes, as amended by the Collateral Agency
Agreement Amendment, as the same may be further amended, restated, supplemented
or otherwise modified in accordance with the terms thereof.

"Approval" means each and every approval, consent, filing and registration by or
with any Person, including, without limitation, Governmental Authorities,
necessary to authorize or permit the execution, delivery or performance of this
Agreement and the Notes, for the validity or enforceability hereof or thereof,
or for the consummation of the transactions contemplated by this Agreement.

"Avoidance Provisions" is defined in Section 6.13.

"Bankruptcy Code" means the Bankruptcy Code of 1978, 11 U.S.C. § 101 et seq., as
amended.

"BRCPS" is defined in Section 9.6.

"BRCRT" is defined in Section 9.6.

 

15

--------------------------------------------------------------------------------

 

"Business Day" means any day which is neither a Saturday nor Sunday nor a legal
holiday on which banks are authorized or required to be closed in New York, New
York.

"Capitalized Lease Liabilities" means all monetary obligations of the Issuer and
its Subsidiaries under any leasing or similar arrangement which, in accordance
with GAAP, are or would be classified as capitalized leases.

"Collateral" means collectively, all of the tangible and intangible real and
personal property, owned by Obligors (including but not limited to contract
rights, accounts receivable, payments, earnings, bank accounts and other
property of Obligors) over and in which the Collateral Agent had a Lien prior to
the execution of the Recap Letter Agreement on March 31, 2005.

"Collateral Agency Agreement Amendment" means Amendment No. 1 to Collateral
Agency Agreement, of even date herewith, among Elliott, as Collateral Agent, the
Obligors and the other parties set forth therein.

"Collateral Agent" is defined in Section 2.1.

"Commission" means the Securities and Exchange Commission.

"Common Stock" means shares now or hereafter authorized of any class of common
stock of the Issuer and any other capital stock of the Issuer, however
designated, that has the right (subject to any prior rights of any class or
series of preferred stock) to participate in any distribution of the assets upon
voluntary or involuntary liquidation, dissolution or winding up of the Issuer or
in the earnings of the Issuer without limit as to per share amount, and shall
include, without limitation, the presently authorized 100,000,000 shares of
Common Stock, par value $1.00 per share.

"Contractual Obligation" means, relative to any Person, any provision of any
security issued by such Person or of any Instrument or undertaking to which such
Person is a party or by which it or any of its property is bound.

"Contributing Guarantors" is defined in Section 6.12.

"ECH" means ECH Offshore, S. de R.L. de C.V., a sociedad de responsabilidad
limitada de capital variable organized under the laws of Mexico and one of the
Obligors hereunder.

"ECH Mexico Guarantee" means the "Contrato de Fianza" (Guaranty Agreement),
dated as of May 27, 2004, granted by ECH in favor of Elliott Associates, L.P.

"Effective Date" is defined in the recitals to this Agreement.

"Elliott" is defined in Section 2.1.

"Environment" means soil, surface waters, ground waters, land, streams,
sediments, surface or subsurface strata and ambient air.

 

16

--------------------------------------------------------------------------------

 

"Environmental Laws" means all federal, state and local laws or regulations,
codes, common law, consent agreements, orders, decrees, judgments or injunctions
issued, promulgated, approved or entered thereunder relating to pollution or
protection of the Environment, natural resource or occupational health and
safety.

"Environmental Liabilities and Costs" means all liabilities, obligations,
responsibilities, remedial actions, losses, damages, punitive damages,
consequential damages, treble damages, costs and expenses (including all
reasonable fees, disbursements and expenses of counsel, expert and consulting
fees and costs of investigation and feasibility studies), fines, penalties,
settlement costs, sanctions and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, any Environmental Law,
permit, order, variance or agreement with a Governmental Authority or other
Person, arising from or related to the administration of any Environmental Law
or arising from environmental, health or safety conditions or a release or
threatened release resulting from the past, present or future operations of the
Issuer or any of its Subsidiaries or affecting any of their properties, or any
release or threatened release for which the Issuer or any of its Subsidiaries is
otherwise responsible under any Environmental Law.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulation
thereunder, in each case as in effect from time to time. References to sections
of ERISA also refer to any successor sections.

"Event of Default" is defined in Section 5.1.

"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time.

"Exchange Transaction" is defined in the recitals to this Agreement.

"Funding Guarantor" is defined in Section 6.12.

"GAAP" means generally accepted accounting principles in effect from time to
time in the United States.

"Governmental Authority" means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

"Guaranteed Obligations" is defined in Section 6.1.

"Guarantees" means the obligations of the Guarantors pursuant to Article 6.

"Guarantor" or "Guarantors" means any Guarantor listed on the signature page of
this Agreement.

"Guarantor Maximum Obligation" is defined in Section 6.13.

 

17

--------------------------------------------------------------------------------

 

"herein", "hereof", "hereto", "hereunder" and similar terms contained in this
Agreement refer to this Agreement as a whole and not to any particular Section,
clause or provision of this Agreement.

"HOC Mexico" means HOC Offshore S. de R.L. de C.V., a sociedad de
responsabilidad limitada de capital variable organized under the laws of Mexico
and one of the Obligors hereunder.

"HOC Mexico Guarantee" means the "Contrato de Fianza" (Guaranty Agreement),
dated as of May 27, 2004, granted by HOC Mexico in favor of Elliott Associates,
L.P.

"including" means including without limiting the generality of any description
preceding such term.

"Indebtedness" of any Person means, without duplication:

(a)    all obligations of such Person for borrowed money (including all notes
payable and drafts accepted representing extensions of credit) and all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments on which interest charges are customarily paid;

(b)    all obligations, contingent or otherwise, relative to the face amount of
all letters of credit, whether or not drawn, and banker's acceptances issued for
the account of such Person;

(c)    all Capitalized Lease Liabilities of such Person (to the extent required
by GAAP to be included on the balance sheet of such Person);

(d)    whether or not so included as liabilities in accordance with GAAP (i) all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable for other than borrowed money arising
in the ordinary course of business) and indebtedness secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse, and (ii) all obligations (contingent or otherwise) to guarantee,
purchase or otherwise acquire, or otherwise assure a creditor against loss in
respect of, Indebtedness of another Person;

(e)    all net obligations of such Person under Interest Rate Contracts; and

(f)    all obligations of such Person to redeem, purchase or otherwise retire or
extinguish any of its Stock, or any warrants, options or rights to acquire its
Stock, at a fixed or determinable date (whether by operation of a sinking fund
or otherwise), at another's option or upon the occurrence of a condition not
solely within the control of such Person (e.g., redemption from future
earnings).

 

18

--------------------------------------------------------------------------------

 

"Indemnified Liabilities" is defined in Section 9.4.

"Instrument" means any contract, agreement, letter of credit, indenture,
mortgage, deed, certificate of title, document or writing (whether by formal
agreement, letter or otherwise) under which any obligation is evidenced, assumed
or undertaken, any Lien (or right or interest therein) is granted or perfected,
or any property (or right or interest therein) is conveyed.

"Interest Rate Contract" means any interest rate cap agreement, interest rate
collar agreement, interest rate swap agreement or other agreement or arrangement
designed to protect against fluctuations in interest rates.

"Internal Revenue Code" means the United States Internal Revenue Code of 1986,
as amended.

"Issuer" is defined in the preamble to this Agreement.

"Lien" means any mortgage, pledge, hypothecation, assignment, charge, deposit
arrangement, encumbrance, lien (statutory or other), adverse claim or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any financing lease involving substantially the same
economic effect as any of the foregoing and the filing of any financing
statement under the UCC or comparable law of any jurisdiction).

"Material Adverse Change" means a material adverse change in (a) the condition
(financial or otherwise), operations, performance, business, properties or
prospects of the Issuer and its Subsidiaries taken as a whole; or (b) the rights
and remedies of the Noteholders under this Agreement or the Notes; or (c) the
ability of the Issuer to repay the Notes or any other Obligations, or of the
Issuer or other Obligor to perform its obligations under this Agreement or the
Notes; or (d) the legality, validity or enforceability of this Agreement or the
Notes.

"Maturity" means the earlier of the Stated Maturity Date or such other date when
the Notes or portion thereof shall be or become due and payable in accordance
with the terms of this Agreement, whether by required repayment, prepayment,
declaration or otherwise.

"Maximum Lawful Rate" is defined in Section 9.15.

"Maximum Obligation" is defined in Section 6.12.

"Noteholder" and "Noteholders" is defined in the preamble to this Agreement.

"Noteholder Parties" is defined in Section 9.4.

"Notes" is defined in the recitals to this Agreement.

"Obligations" means all obligations of the Issuer (monetary or otherwise)
arising under or in connection with this Agreement and the Notes.

"Obligor" means any of the Issuer and the Guarantors.

 

19

--------------------------------------------------------------------------------

 

"Organic Document" means, relative to any Person, its articles or certificate of
incorporation or certificate of limited partnership or organization, its bylaws,
partnership or operating agreement or other organizational documents, and all
stockholders agreements, voting trusts and similar arrangements applicable to
any of its Stock or partnership interests or other ownership interests.

"Person" means any natural person, corporation, partnership, limited liability
company, firm, association, government, governmental agency or any other entity,
whether acting in an individual, fiduciary or other capacity.

"Post-Default Rate" means the sum of the rate per annum otherwise applicable to
the Notes plus two percent (2%) per annum.

"Proceeding" means (a) any insolvency, bankruptcy, receivership, liquidation,
reorganization, readjustment, composition or other similar proceeding relating
to any of the Obligors, its properties or its creditors as such, (b) any
proceeding for any liquidation, dissolution or other winding-up of any of the
Obligors, whether voluntary or involuntary, and whether or not involving
insolvency or bankruptcy proceedings, or (c) any assignment for the benefit of
creditors or marshaling of assets of any of the Obligors or the appointment of a
trustee, receiver, sequestrator or other custodian for any of the Obligors or
any of their properties.

"Quarterly Payment Date" means each March 31, June 30, September 30 and December
31, commencing with the Quarterly Payment Date immediately following the
Effective Date, or, if such day is not a Business Day, the immediately
succeeding Business Day.

"Recap Letter Agreement" is defined in the recitals to this Agreement.

"Refinancing Indebtedness" means any refinancing, extension, renewal, refund,
repayment, prepayment, redemption, defeasance, retirement, or issuance of a
security or Indebtedness in exchange or replacement for any Senior Debt, in
whole or in part.

"Required Holders" means, at any time, Noteholders holding, in the aggregate,
two-thirds of the outstanding principal amount of the Notes at any time
(excluding any Notes held by any Obligor or any Subsidiary of any Obligor).

"Requirements of Law" means, as to any Person, the Organic Documents of such
Person, and all federal, state and local laws, rules, regulations, orders,
decrees or other determinations of an arbitrator, court or other Governmental
Authority, including, without limitation, all disclosure and other requirements
of ERISA, the requirements of Environmental Laws and any permits under
Environmental Laws, the requirements of the Occupational Safety and Health
Administration, in each case applicable to or binding upon such Person or any of
its property or to which such Person or any of its property is subject.

"Securities Act" means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission thereunder.

"Senior Debt" means the principal of and accrued interest on all Indebtedness
incurred by any Obligor under any of the Senior Debt Documents, reduced by the
amount of all principal repayments of any such Indebtedness consisting of term
loans and, without duplication, the amount of all permanent reductions of
commitments under any revolving facilities under which Senior Debt may be
incurred. Senior Debt shall also include any Refinancing Indebtedness.

 

20

--------------------------------------------------------------------------------

 

"Senior Debt Documents" means those documents set forth in Schedule 1.

"Senior Lender" means any holder of Senior Debt and "Senior Lenders" means the
holders, collectively, of Senior Debt.

"Series A Preferred Stock" means the Series A Redeemable Participating Preferred
Stock, $1.00 par value per share, of the Issuer.

"Series B Preferred Stock" means the Series B Mandatorily Convertible Redeemable
Preferred Stock, $1.00 par value per share, of the Issuer.

"Stated Maturity Date" means March 31, 2010.

"Stock" means all shares of capital stock of or in a corporation, whether voting
or non voting, and including, without limitation, common stock and preferred
stock.

"Subsidiary" means, with respect to any Person, (1) any corporation of which the
outstanding Stock having a least a majority of the votes entitled (without
regard to the occurrence of any contingency) to be cast in the election of
directors under ordinary circumstances shall at the time be owned, directly or
indirectly, by such Person; or (2) any other Person of which at least a majority
of the voting interest under ordinary circumstances is at the time, directly or
indirectly, owned by such Person. Except as otherwise indicated herein,
references to Subsidiaries shall refer to Subsidiaries of the Issuer.

"UCC" means the Uniform Commercial Code of any applicable jurisdiction, as in
effect from time to time.

"United States" or "U.S." means the United States of America, its 50 states and
the District of Columbia.

"written" or "in writing" means any form of written communication or a
communication by means of telecopier device, telegraph or cable.

SECTION 7.2    Use of Defined Terms.  Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each Note, notice and other communication
delivered from time to time in connection with this Agreement.

SECTION 7.3    Cross-References.  Unless otherwise specified, references in this
Agreement to any Article or Section are references to such Article or Section of
this Agreement, and unless otherwise specified, references in any Article,
Section, or definition to any clause are references to such clause of such
Section, Article or definition.

 

21

--------------------------------------------------------------------------------

 

SECTION 7.4    Accounting and Financial Determinations.  Unless otherwise
specified, all accounting terms used herein shall be interpreted, all accounting
determinations and computations hereunder shall be made, and all financial
statements required to be delivered hereunder shall be prepared in accordance
with GAAP.

ARTICLE 8
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

SECTION 8.1    Registration of Notes.  The Issuer shall keep at its principal
executive office a register for the registration of transfers of Notes. The name
and address of each Noteholder, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Issuer shall not be affected by any
notice or knowledge to the contrary. The Issuer shall give to any Noteholder,
promptly upon request therefor, a complete and correct copy of the names and
addresses of all such Noteholders.

SECTION 8.2    Transfer and Exchange of Notes.  Upon surrender of any Note at
the principal executive office of the Issuer for registration of transfer or
exchange (and in the case of a surrender for registration of transfer, duly
endorsed or accompanied by a written instrument of transfer duly executed by the
registered Noteholder or his attorney duly authorized in writing and accompanied
by the address for notices of each transferee of such Note or part thereof), the
Issuer shall execute and deliver, at its expense, one or more new Notes as
requested by the registered Noteholder thereof, in exchange therefor, in an
aggregate principal amount of the surrendered Note. Each such new Note shall be
payable to or issued to such Person as such Noteholder shall request and shall
be substantially in the form of Exhibit A. Each such new Note shall be dated and
bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. Notes shall not be transferred in denominations of less
than $100,000 unless necessary to enable the registration of transfer by a
Noteholder of all of its Notes. Transfers hereunder shall be made by the Issuer
to the extent permitted by applicable law.

If any transfer of all or a portion of a Note is not made pursuant to an
effective registration statement under the Securities Act, (i) the Noteholder
thereof will, if reasonably requested by the Issuer, deliver to the Issuer an
opinion of counsel, which may be counsel to the Noteholder but which must be
reasonably satisfactory to the Issuer, reasonably satisfactory in form, scope
and substance to the Issuer, that the Note (or portion thereof) may be sold
without registration under the Securities Act; (ii) the proposed transferee
shall make an investment covenant reasonably satisfactory to the Issuer (except
that no such covenant will be required in connection with a transfer effected in
accordance with Rule 144A under the Securities Act); and (iii) the proposed
transferee shall agree that the Note issued to such transferee shall bear the
legend set forth in Section 1.8 of this Agreement.

Notwithstanding the foregoing provisions of this Section 8.2, the restrictions
upon the transferability of any Note and the requirement to include the first
two paragraphs of the legend set forth in Section 1.8 of this Agreement shall
terminate as to such Note (i) when and so long as such Note shall have been
effectively registered under the Securities Act and disposed of pursuant thereto
or (ii) when the Issuer shall have received an opinion of counsel reasonably
satisfactory to it that such restrictive legend is not required in order to
ensure compliance with the Securities Act. Whenever the restrictions imposed by
this Section 8.2 shall terminate as to any Note, the Noteholder thereof shall be
entitled to receive from the Issuer a new Note bearing a legend consisting only
of the final paragraph of the legend set forth in Section 1.8 of this Agreement.

 

22

--------------------------------------------------------------------------------

 

SECTION 8.3    Replacement of Notes.  Upon receipt by the Issuer of notice from
any Noteholder of the loss, theft, destruction or mutilation of any Note held by
such Noteholder and (a) in the case of loss, theft or destruction, of security
reasonably satisfactory to the Issuer (or, in the case of any Noteholder that is
an institutional investor, an unsecured agreement of indemnity from such
Noteholder), or (b) in the case of mutilation, upon surrender and cancellation
thereof, the Issuer, at its own expense, shall execute and deliver, in lieu
thereof, a new Note, dated and bearing interest from the date to which interest
shall have been paid on such lost, stolen, destroyed or mutilated Note or dated
the date of such lost, stolen, destroyed or mutilated Note if no interest shall
have been paid thereon.

ARTICLE 9.
MISCELLANEOUS

SECTION 9.1    Waivers, Amendments, etc.

(a)    The provisions of this Agreement may from time to time be amended,
modified or waived, if such amendment, modification or waiver is in writing and,
(x) in the case of an amendment or modification, is consented to by the Issuer
and the Required Holders and (y) in the case of a waiver of any obligation of
the Issuer or compliance with any prohibition contained in this Agreement, is
consented to by the Required Holders; provided, however, that no such amendment,
modification or waiver of the following shall be effective unless:

(i)    consented to by each Noteholder, if such amendment, modification or
waiver would modify any requirement hereunder that any particular action be
taken by all the Noteholders or by the Required Holders;

(ii)    consented to by each Noteholder, if such amendment, modification or
waiver would modify this Section 9.1, change the definition of "Required
Holders," or subject any Noteholder to any additional obligations;

(iii)    consented to by each Noteholder, if such amendment, modification or
waiver would reduce any amounts payable to such Noteholders described in Article
1, extend the Stated Maturity Date, extend the due date for, or reduce the
amount of, any payment or prepayment of principal of or interest on the Notes
(or reduce the principal amount of or rate of interest on the Notes);

 

23

--------------------------------------------------------------------------------

 

(iv)    consented to by each Noteholder, if such amendment, modification or
waiver would release any Guarantor from any of its obligations under its
Guarantee or this Agreement otherwise than in accordance with the terms hereof;

(v)    consented to by each Noteholder, if such amendment, modification or
waiver would affect the ranking of the Notes or any Guarantee in a manner
adverse to the Noteholders; or

(vi)    consented to by each Noteholder, if such amendment, modification or
waiver would make any Notes payable in money other than that stated in the
Notes.

(b)    No failure or delay on the part of any Noteholder in exercising any power
or right under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right. No notice
to or demand on the Issuer in any case shall entitle it to any notice or demand
in similar or other circumstances. No waiver or approval by any Noteholder
shall, except as may be otherwise stated in such waiver or approval, be
applicable to subsequent transactions. No waiver or approval hereunder shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.

(c)    No Noteholder shall be under any obligation to marshal any assets in
favor of the Issuer or any other party or against or in payment of any or all of
the Obligations. To the extent that the Issuer makes a payment or payments to
the Noteholders, and such payment or payments or any part thereof are
subsequently for any reason invalidated, set aside or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all rights
and remedies therefor, shall be revived and continued in full force and effect
as if such payment had not been made.

SECTION 9.2    Notices.  All notices hereunder shall be in writing or by
telecopy (confirmed in writing) and shall be sufficiently given to the
Noteholders, the Issuer or any Guarantor if addressed or delivered to them at
the following addresses:

If to the Noteholders: To the address listed underneath such Noteholder's name
in the signature pages hereof.     with copies to:

Akin Gump Strauss Hauer & Feld LLP

 

1111 Louisiana, 44th Floor

 

Houston, TX 77002

 

Attention: James (Jim) L. Rice III, Esq.

 

Telecopier No.: (713) 236-0822

 

 

 

24

--------------------------------------------------------------------------------

 

If to any other Noteholder:

At its last known address appearing on the books of the Issuer maintained for
such purpose in accordance with Section 9.1.

 

 

If to the Issuer or any Guarantor:

Horizon Offshore, Inc.

 

2500 CityWest Boulevard, Suite 2200

 

Houston, Texas 77042

 

Attention: Executive Vice President and Chief Financial Officer

 

Telecopier No.: (713) 361-2677

    with copies to:

Jones, Walker, Waechter, Poitevent, Carrere & Denegre, L.L.P.

 

201 St. Charles Avenue, Suite 5100

 

New Orleans, Louisiana 70170

 

Attention: William B. Masters, Esq.

 

Telecopier No.: (504) 582-8012

or at such other address as any party may designate to any other party by
written notice. All such notices and communications shall be deemed to have been
duly given: at the time delivered by hand, if personally delivered; when
received, if deposited in the mail postage prepaid; when transmission is
verified, if telecopied; and on the next Business Day, if timely delivered to an
air courier guaranteeing overnight delivery.

SECTION 9.3    Costs and Expenses.  The Obligors agree to pay from time to time
(before and after the date hereof) all reasonable out of pocket expenses of the
Noteholders for the negotiation, preparation, execution, and delivery of this
Agreement, including schedules and exhibits, and any amendments, waivers,
consents, supplements, terminations, releases or other modifications to this
Agreement as may from time to time hereafter be required (including the
reasonable fees and expenses of counsel for the Noteholders, or of any
consultants or other experts retained by the Noteholders from time to time in
connection therewith), and to pay all reasonable expenses of the Required
Holders (including reasonable fees and expenses of counsel to the Required
Holders, or of any consultants or other experts retained by the Required
Holders) incurred in connection with any restructuring or "work-out" of any
Obligations, provided that the Noteholders shall be entitled to reimbursement in
respect of reasonable attorneys' fees and expenses payable to a single law firm
designated by the Required Holders in connection with any such enforcement,
restructuring or "work-out". The Obligors also agree to pay and hold the
Noteholders harmless from any stamp, documentary, intangibles, transfer or
similar taxes or charges, and to reimburse each Noteholder upon demand for all
reasonable out-of-pocket expenses (including reasonable attorneys' fees and
expenses) incurred by such Noteholder in enforcing the Obligations of any
Obligors under this Agreement or the Notes.

SECTION 9.4    Indemnification.  In consideration of the execution and delivery
of this Agreement by each Noteholder, each Obligor, jointly and severally hereby
indemnifies, exonerates and holds each Noteholder, each of its successors and
assigns, each of its officers, directors, employees, attorneys and agents of
each Noteholder and each of their respective successors and assigns (each, a
"Noteholder Party" and collectively, the "Noteholder Parties") free and harmless
from and against any and all actions, causes of action, suits, losses, costs,
liabilities (including, but not limited to, under the Securities Act, the
Exchange Act, or any other federal or state statutory law or regulation, and
Environmental Liabilities and Costs), damages and expenses (irrespective of
whether such Noteholder Party is a party to the action for which indemnification
hereunder is sought), including reasonable attorneys' fees and disbursements
(the "Indemnified Liabilities"), incurred by the Noteholder Parties or any of
them or asserted or awarded against the Noteholder Parties or any of them as a
result of, or arising out of, or relating to:

 

25

--------------------------------------------------------------------------------

 

(a)    any transaction financed in whole or in part, directly or indirectly,
with the proceeds from the original issuances of the Notes;

(b)    the use of any of the proceeds from the original issuances of the Notes
by the Issuer for any other purpose;

(c)    the making of any claim by any investment banking firm, broker or third
party that it is entitled to compensation from any Noteholder in connection with
this Agreement (other than investment banking firms and brokers retained by any
Noteholder);

(d)    the entering into and performance of this Agreement by any of the
Noteholder Parties (other than the breach by such Noteholder Party of this
Agreement);

(e)    any investigation, litigation, or proceeding related to this Agreement;

(f)    the existence of any contaminant, in, under, on or otherwise affecting
any property owned, used, operated, or leased by the Issuer or any Subsidiary in
the past, present, or future or any surrounding areas affected by such property,
regardless of whether the existence of the contaminant is related to the past,
present or future operations of the Issuer and the Subsidiaries, or their
predecessors in interest or any other Person; any Environmental Liabilities and
Costs related to any property owned, used, operated, or leased by the Issuer or
any Subsidiary in the past, present or future; any Environmental Liabilities and
Costs related to the past, present or future operations of the Issuer or any
Subsidiary; any alleged violations of any Environmental Law related to any
property owned, used, operated, or leased by the Issuer or any Subsidiary in the
past, present or future; any alleged violations of any Environmental Law related
to the past, present or future operations of the Issuer or any Subsidiary; the
performance of any remedial action that is related to any property owned, used,
operated or leased by the Issuer or any Subsidiary in the past, present or
future; the performance of any remedial action that is related to the past,
present or future operations of the Issuer or any Subsidiary; and the imposition
of any Lien on any property affected by this Agreement arising from any
Environmental Liabilities or Costs; or

(g)    any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Noteholder (or any of their respective officers,
directors, employees or agents) is a party thereto;

 

26

--------------------------------------------------------------------------------

 

except

for any such Indemnified Liabilities arising for the account of a particular
Noteholder Party by reason of the relevant Noteholder Party's bad faith, gross
negligence, willful misconduct or breach of this Agreement as determined by a
final and nonappealable decision of a court of competent jurisdiction. If and to
the extent that the foregoing undertaking may be unenforceable for any reason,
each Obligor hereby agrees, jointly and severally, to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. The foregoing indemnity
shall remain operative and in full force and effect notwithstanding the
consummation of the transactions contemplated hereunder, the repayment of any of
the Notes, the invalidity or unenforceability of any term or provision of this
Agreement, or any investigation made by or on behalf of any Noteholder. Promptly
after receipt by any Noteholder Party of notice of commencement of any claim,
investigation, litigation or proceeding such Noteholder Party will, if a claim
in respect thereof is to be made against any Obligor under this Section 9.4,
deliver to the Obligors written notice of such commencement thereof, provided
that the failure to give such notice shall not relieve the Obligors of their
obligations under this Section 9.4 except to the extent the Obligors are
actually prejudiced by such failure. The Obligors shall have the right to
participate in the defense thereof (including participation in discussions
regarding such defense) at their own expense, but only to the extent such
participation would not, in the opinion of counsel to the Noteholder Party,
result in a waiver of the attorney-client privilege of such Noteholder Party. If
an indemnification claim in respect of any claim, investigation, litigation or
proceeding is to be made against any Obligor under this Section 9.4 by any
Noteholder Party, such Noteholder Party shall not settle or compromise any such
claim, investigation, litigation or proceeding without the prior consent of the
Obligors (which consent shall not be unreasonably withheld or delayed) so long
as the Obligors have provided evidence reasonably satisfactory to such
Noteholder Party that the Obligors have the financial ability to satisfy the
maximum amount for which such Noteholder Party may be found liable in connection
with such claim, investigation, litigation or proceeding.



SECTION 9.5    Survival.  The obligations of the Obligors under Section 9.3 and
Section 9.4 shall in each case survive the payment or permitted transfer of any
Notes, the enforcement, amendment or waiver of any provision of this Agreement
or the Notes and the termination of this Agreement. The representations and
warranties made by the Obligors in this Agreement shall survive the execution
and deliver of this Agreement, the purchase or transfer of any Notes or portion
thereof or interest therein, and may be relied upon by any subsequent
Noteholder, regardless of any investigation made at any time by or on behalf of
any Noteholder.

SECTION 9.6    Acknowledgement of Noteholder.  B. Riley & Co. Retirement Trust
("BRCRT") represents and covenants that it was intended that BRCRT, and not B.
Riley & Co. Profit Sharing, Inc. ("BRCPS"), be the holder of all Notes purported
to be held by BRCPS. Due to a mistake, BRCRT executed all documents relating to
the Notes under the name of BRCPS (an entity that does not exist). All parties
hereto acknowledge that BRCRT shall be the holder of the Notes purported to be
held by BRCPS, that all agreements relating to the Notes (including but not
limited to this Agreement, the Notes and all agreements ancillary thereto)
heretofore executed under the name of BRCPS shall be deemed to have been
executed by BRCRT. All parties hereto agree to take any actions necessary to
evidence the foregoing.

SECTION 9.7    Severability.  Any provision of this Agreement or the Notes which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or the Notes or affecting the validity or enforceability of such provision in
any other jurisdiction.

 

27

--------------------------------------------------------------------------------

 

SECTION 9.8    Headings. The various Headings of this Agreement or the Notes are
inserted for convenience only and shall not affect the meaning or interpretation
of this Agreement or the Notes or any provisions hereof or thereof.

SECTION 9.9    Counterparts, Effectiveness, etc.  This Agreement may be executed
by the parties hereto in several counterparts, each of which shall be deemed to
be an original and all of which shall constitute together but one and the same
agreement. This Agreement shall become effective when counterparts hereof have
been executed by the Issuer, the Guarantors and each Noteholder.

SECTION 9.10    Governing Law; Entire Agreement.  (a)  THIS AGREEMENT AND THE
NOTES SHALL EACH BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK. This Agreement and the Notes constitute
the entire understanding among the parties hereto with respect to the subject
matter hereof and supersede any prior agreements, written or oral, with respect
thereto.

(b)    Each Obligor hereby agrees that any legal action or proceeding against it
with respect to this Agreement or the Notes may be brought in the courts of the
State of New York or of the United States of America for the Southern District
of New York as any Noteholder may elect, and, by execution and delivery hereof,
it accepts and consents for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts and agrees that such
jurisdiction shall be exclusive, unless waived by the Required Holders in
writing, with respect to any action or proceeding brought by it against such
Noteholders. Each Obligor (other than any Obligor organized in The United
Mexican States) hereby irrevocably consents to the service of process out of any
of the aforementioned courts in any such action or proceeding by the mailing of
the copies thereof by certified mail, return receipt requested, postage prepaid,
to it at its address set forth herein, such service to become effective upon the
earlier of (i) the date 10 calendar days after such mailing and (ii) any earlier
date permitted by applicable law. Each Obligor hereby agrees that Sections
5-1401 and 5-1402 of the General Obligations Law of the State of New York shall
apply to this Agreement and waives any right to stay or to dismiss any action or
proceeding brought before said courts on the basis of forum non conveniens.
Nothing herein shall affect the right of any Noteholder to bring proceedings
against any Obligor in the courts of any other jurisdiction or to serve process
in any other manner permitted by applicable law (including, with respect to any
Obligor organized in The United Mexican States, in accordance with Mexican law).

 

28

--------------------------------------------------------------------------------

 

(c)    Each Obligor, other than any Obligor organized in The United Mexican
States, hereby irrevocably designates, appoints and empowers CT Corporation
System, whose present address is 111 Eighth Avenue, New York, New York 10011, as
its authorized agent to receive, for and on its behalf and its property, service
of process in the State of New York when and as such legal actions or
proceedings may be brought in the courts of the State of New York or of the
United States of America sitting in New York, and such service of process shall
be deemed complete upon the date of delivery thereof to such agent whether or
not such agent gives notice thereof to such Obligor, or upon the earliest of any
other date permitted by applicable law. It is understood that a copy of said
process served on such agent will as soon as practicable be forwarded to the
Obligors at its address set forth in Section 9.2, but its failure to receive
such copy shall not affect in any way the service of said process on said agent
as such agent of such Obligors. Each such Obligor agrees that it will at all
times continuously maintain an agent to receive service of process in the State
of New York on behalf of itself and its properties and in the event that, for
any reason, the agent named above or its successor shall no longer serve as its
agent to receive service of process in the State of New York on its behalf, it
shall promptly appoint a successor so to serve and shall advise the Noteholders
thereof (and shall furnish to the Noteholders the consent of any successor agent
so to act).

(d)    Each Obligor organized in The United Mexican States hereby irrevocably
agrees to grant within ten (10) Business Days after the Closing Date a power of
attorney for lawsuits and collections in accordance with the applicable laws of
The United Mexican States to William B. Gibbens, III, whose present address is
c/o Horizon Offshore, Inc., 2500 CityWest Boulevard, Suite 2200, Houston, Texas
77042, for such individual to act as authorized agent for each such Obligor to
receive, for and on its behalf and its property, service of process by personal
service thereof when and as such legal actions or proceedings may be brought in
the courts of the State of New York or of the United States of America sitting
in New York, and such service of process shall be deemed complete upon personal
service thereof. It is understood that a copy of said process served on such
agent will as soon as practicable be forwarded to each such Obligor at its
address set forth in Section 9.2. Each such Obligor agrees that it will at all
times continuously maintain such agent to receive service of process on behalf
of itself and its properties and in the event that, for any reason, the agent
named above or its successor shall no longer serve as its agent to receive
service of process on its behalf, it shall promptly grant a power of attorney in
accordance with the applicable laws of The United Mexican States to appoint a
successor so to serve and shall advise the Noteholders thereof (and shall
furnish to the Noteholders the consent of any successor agent so to act).

SECTION 9.11    Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided, however, that no Obligor may assign or transfer its
rights or obligations hereunder without the prior written consent of all
Noteholders. The Notes shall be freely transferable, without restriction,
subject to compliance with applicable securities laws and Section 8.2.

 

29

--------------------------------------------------------------------------------

 

SECTION 9.12    Other Transactions. Nothing contained herein shall preclude any
Noteholder from engaging in any transaction, in addition to those contemplated
by this Agreement with the Issuer or any of its Subsidiaries and Affiliates that
is not otherwise expressly prohibited under this Agreement.

SECTION 9.13    Confidentiality.  The Noteholders shall hold all non-public,
proprietary or confidential information obtained pursuant to the requirements of
this Agreement in accordance with their customary procedures for handling
confidential information of this nature and in accordance with safe and sound
banking practices; however, the Noteholders may make disclosure of any such
information to its examiners, Affiliates, outside auditors, counsel,
consultants, appraisers and other professional advisors in connection with this
Agreement or as required by or any proposed transferee in connection with the
contemplated transfer of any Notes or as required or requested by any
Governmental Authority or representative thereof or in connection with the
enforcement hereof or related document or pursuant to legal process. In no event
shall any Noteholder be obligated or required to return any materials furnished
to it by or on behalf of the Issuer.

SECTION 9.14    Waiver of Jury Trial, etc.  EACH OF THE HOLDERS AND THE OBLIGORS
HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT AND THE NOTES, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS
OF SUCH HOLDERS OR OBLIGORS. THIS PROVISION IS A MATERIAL INDUCEMENT FOR SUCH
HOLDERS ENTERING INTO THIS AGREEMENT.

SECTION 9.15    Limitation of Liability.  None of the Noteholders, the Obligors
nor any Affiliates thereof shall have any liability with respect to, and each of
the Noteholders and the Obligors hereby waive, release and agree not to sue
upon, any claim for any special, indirect, punitive, exemplary or consequential
damages suffered by such Person in connection with, arising out of, or in any
way related to this Agreement, the transactions contemplated herein, or any act,
omission or event occurring in connection therewith.

SECTION 9.16    Usury Savings Clause.  Notwithstanding anything to the contrary
in this Agreement, the Noteholders do not intend to and do not hereby require
the Obligors to agree to pay any interest in excess of that permitted by
applicable law and if at any time any rate of interest accruing on any
Obligation, when aggregated with all amounts payable by the Issuer or any other
Obligor under this Agreement or the Notes that are deemed or construed to be
interest accrued or accruing on such Obligation under applicable law, exceeds
the highest rate of interest permissible under any law which a court of
competent jurisdiction shall, in a final determination, deem applicable to such
Noteholder with respect to such Obligation (each a "Maximum Lawful Rate"), then
in such event and so long as the Maximum Lawful Rate would be so exceeded, such
rate of interest shall be reduced to the Maximum Lawful Rate; provided that if
at any time thereafter such rate of interest accruing on Obligations held by
such Noteholder is less than the Maximum Lawful Rate, the Issuer shall continue
to pay interest to such Noteholder at the Maximum Lawful Rate until such time as
the total interest received by such Noteholder in respect of the Obligations
held by it is equal to the total interest which such Noteholder would have
received had interest on all Obligations held by such Noteholder (but for the
operation of this Section 9.16) accrued at the rate otherwise applicable under
this Agreement and the Notes. Thereafter, interest payable to such Noteholder in
respect of the Obligations held by it shall accrue at the applicable rate set
forth in this Agreement unless and until such rate again exceeds the Maximum
Lawful Rate, in which event this Section 9.16 shall again apply. In no event,
shall the total interest received by any Noteholder pursuant to the terms hereof
exceed the amount which such Noteholder could lawfully have received had
interest been calculated for the full term of this Agreement at the Maximum
Lawful Rate. In the event that the Maximum Lawful Rate is calculated pursuant to
this Section 9.16, (a) if required by applicable law, such interest shall be
calculated at a daily rate equal to the Maximum Lawful Rate divided by the
number of days in the year in which such calculation is made, and (b) if
permitted by applicable law, the Issuer and such Noteholder shall (i)
characterize any non principal payment as an expense, fee or premium rather than
as interest, (ii) exclude voluntary prepayments and the effect thereof, and
(iii) amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the entire contemplated term of the Notes so that
interest for the entire term of the Notes shall not exceed the Maximum Lawful
Rate. Notwithstanding the provisions of this Section 9.16, in the event that a
court of competent jurisdiction shall make a final determination that any
Noteholder has received interest in excess of the Maximum Lawful Rate, such
Noteholder shall, to the extent permitted by applicable law, promptly apply such
excess, first to any interest due and outstanding under this Agreement, second
to any principal due and payable under this Agreement and the Notes, third to
the remaining principal amount of the Notes and fourth to other unpaid
Obligations held by such Noteholder, and thereafter shall refund any excess to
the Issuer or as a court of competent jurisdiction may otherwise order.

 

30

--------------------------------------------------------------------------------

 

ARTICLE 10.
SUBORDINATION OF INDEBTEDNESS.

SECTION 10.1    Subordination.  The Notes and the obligations of the Guarantors
under Article 5 shall be and hereby are expressly made subordinate for all
purposes to the Senior Debt to the extent and in the manner provided in this
Agreement.

SECTION 10.2    Subordination in Event of Insolvency or Liquidation, Etc.  (a) 
In the event of any Proceeding, (1) the Senior Debt shall first be paid in full
before any payment or distribution, whether in cash, securities or other
property, shall be made in respect of Notes, and (2) any payment or distribution
of assets which would otherwise (but for this Agreement) be payable or
deliverable in respect of the Notes shall be paid or delivered directly to the
Senior Lenders for application to and payment of the Senior Debt until all
Senior Debt shall have been paid in full.

(b)    The Noteholders agree that if they have not filed appropriate claims or
proofs of claim in respect of the Notes in any Proceeding within thirty (30)
days of any bar date, the Senior Lenders may file such claims or proofs of claim
on their behalf.

SECTION 10.3    Turnover of Improper Payments.  If any payment or distribution,
whether in cash, securities or other property, shall be received by the
Noteholders in contravention of any of the terms hereof, such payment or
distribution shall be received and held in trust for the benefit of the Senior
Lenders, and shall be promptly paid over and delivered to the Senior Lenders for
application to the payment of the Senior Debt to the extent necessary to cause
the Senior Debt to be paid in full.

 

31

--------------------------------------------------------------------------------

 

SECTION 10.4    Subrogation.  At such time as the Senior Debt has been paid in
full, the Noteholders shall be subrogated to any rights of the Senior Lenders in
and to the Senior Debt and any security therefor, to the extent paid by or on
behalf of the Noteholders, and to receive any further payments or distributions
of assets of the Obligors applicable to the Senior Debt until the Notes shall be
paid in full. For purposes of such subrogation, no payments or distributions to
the Senior Lenders of any cash, property or securities to which the Noteholders
would be entitled except for the provisions of this Agreement shall, as among
the Obligors and their creditors other than the Senior Lenders on the one hand
and the Noteholders on the other hand, be deemed to have been made as a payment
by any of them to or on account of the Senior Debt.

SECTION 10.5    Reinstatement. The provisions of this Agreement shall continue
to be effective or be reinstated, as the case may be, if at any time any payment
in respect of the Senior Debt is rescinded or must otherwise be returned by the
Senior Lenders in the event of a Proceeding, all as though such payment had not
been made.

SECTION 10.6    Obligors' Obligations Absolute.  Nothing contained herein shall
impair, as among the Obligors and the Noteholders, the obligation of the
Obligors to pay to the Noteholders all amounts payable in respect of the Notes
as and when the same shall become due and payable in accordance with the terms
thereof, or prevent the Noteholders from exercising all rights, powers and
remedies otherwise permitted by applicable law or upon an Event of Default with
respect to the Notes.

SECTION 10.7    Certain Payments and Distributions.  Nothing contained herein
shall prohibit the payment or distribution on account of Notes that is made in
the form of equity securities of Obligors, or in the form of debt securities or
other evidences of Indebtedness that are subordinated in right of payment to
Senior Debt at least to the extent and the same terms as provided for in this
Agreement.

SECTION 10.8    Legend.  Each Note now or hereafter issued shall bear on its
face a clear and conspicuous legend that it is subject to the terms of this
Article.

SECTION 10.9    No Waiver or Impairment of Subordination Provisions.  The
subordination effected by this Agreement is a continuing subordination, and each
Noteholder hereby agrees that at any time and from time to time, without notice
to it, but subject in each case to any limitation set forth in the definition of
Senior Debt: (a) the time for any Obligor's performance of or compliance with
any of its agreements contained in any Senior Debt agreement may be extended or
such performance or compliance may be waived by the applicable Senior Lenders;
(b) a Senior Debt agreement may be amended for the purpose of adding any
provisions thereto or increasing the amount of, or changing the terms of, the
Senior Debt or changing in any manner the rights of any Senior Lender or any
obligor thereunder; (c) payment of any of Senior Debt or any portion thereof may
be extended; (d) the maturity of the Senior Debt may be accelerated on a default
or an event of default; and (e) any collateral security therefor may be
exchanged, sold, surrendered, released or otherwise dealt with, in accordance
with the terms of any Senior Debt Agreements; all without impairing or affecting
the obligations of the Noteholders. Each Noteholder hereby unconditionally
waives notice of the incurring of Senior Debt or any part thereof and reliance
by any Senior Lender upon the subordination of the Notes to Senior Debt.

 

32

--------------------------------------------------------------------------------

 

SECTION 10.10    Reliance by Senior Lenders on Subordination Provisions.  Each
Noteholder, by accepting a Note, and each Obligor acknowledges and agrees that
the subordination provisions contained in this Article 9 are, and are intended
to be, an inducement and a consideration to each holder of any Senior Debt,
whether such Senior Debt was created or acquired before or after the issuance of
the Notes, to acquire and continue to hold, or to continue to hold, such Senior
Debt and such holder of such Senior Debt shall be deemed conclusively to have
relied on such subordination provisions in acquiring and continuing to hold, or
in continuing to hold, such Senior Debt.

 

33

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Purchase Agreement to be executed by their respective officers thereunto duly
authorized as of the day and year first above written.

 

HORIZON OFFSHORE, INC.

 

 

By: _____________________________

Name:

Title:

 

 

GUARANTORS

:



 

HORIZON VESSELS, INC.

 

 

By: _____________________________

Name:

Title:

 

 

HORIZON OFFSHORE CONTRACTORS, INC.

 

 

By: _____________________________

Name:

Title:

 

 

HORIZON SUBSEA SERVICES, INC.

 

 

By: _____________________________

Name:

Title:

 

 

HORIZON VESSELS INTERNATIONAL, LTD.

 

 

By: _____________________________

Name:

Title:

 

 

 

34

--------------------------------------------------------------------------------

 

HORIZEN, LLC

 

 

By: _____________________________

Name:

Title:

 

 

ECH OFFSHORE, S. de R.L. de C.V.

 

 

By: _____________________________

Name:

Title:

 

 

HOC OFFSHORE, S. de R.L. de C.V.

 

 

By: _____________________________

Name:

Title:

 

 

NOTEHOLDERS

:



 

ELLIOTT ASSOCIATES, L.P.

 

By: Elliott Capital Advisors, L.P.,

as General Partner

 

By: Braxton Associates, Inc.,

as General Partner

 

 

By: _____________________________

Name:

Title:

 

Address: 712 Fifth Avenue

36th Floor

New York, New York 10019

 

 

35

--------------------------------------------------------------------------------

 

ELLIOTT INTERNATIONAL, L.P.

 

By: Elliott International Capital Advisors Inc.,

as Attorney-in-Fact

 

By: _____________________________

Name:

Title:

 

Address: 712 Fifth Avenue

36th Floor

New York, New York 10019

 

 

FALCON MEZZANINE PARTNERS, LP

By: Falcon Mezzanine Investments, LLC, its

General Partner

 

 

By: _____________________________

Name:

Title:

 

Address: 60 Kendrick Street

Needham, Massachusetts 02494

Telecopier No.: (781) 247-7299

 

 

B. RILEY & CO. RETIREMENT TRUST

 

 

By: _____________________________

Name: Bryant Riley

Title: Trustee

 

Address: 11150 Santa Monica Blvd., Suite 750

Los Angeles, CA 90025

 

 

36

--------------------------------------------------------------------------------

 

B. RILEY & CO., INC.

 

 

By: _____________________________

Name: Bryant Riley

Title: Chairman

 

Address: 11150 Santa Monica Blvd., Suite 750

Los Angeles, CA 90025

 

 

RICHARD RILEY

 

 

By: _____________________________

Name: Richard Riley

in his individual capacity

 

Address: 133 Shoreclifff Road,

Corona del Mar, CA 92625

 

 

L. MILLER III GST dtd 12/31/91

 

 

By: _____________________________

Name: Lloyd I. Miller

Title: Trustee

 

Address: 4550 Gordon Drive

Naples, FL 34102

 

 

MILFAM, LLC

 

 

By: _____________________________

Name: Lloyd I. Miller

Title: General Partner

 

Address: 4550 Gordon Drive

Naples, FL 34102

 

 

 

37

--------------------------------------------------------------------------------

 

CATHERINE C. MILLER IRREV TR DTD 3/26/91

 

 

By: _____________________________

Name: Lloyd I. Miller

Title: Trustee

 

Address: 4550 Gordon Drive

Naples, FL 34102

 

 

ALEXANDRA B. MILLER

 

 

By: _____________________________

Name: Lloyd I. Miller

Title: Custodian FL/UTMA

 

Address: 4550 Gordon Drive

Naples, FL 34102

 

 

LLOYD I. MILLER

 

 

By: _____________________________

Name: Lloyd I. Miller

in his individual capacity

 

Address: 4550 Gordon Drive

Naples, FL 34102

 

 

LLOYD I. MILLER TRUST A-4

By: PNC Bank

 

 

By: _____________________________

Name: Alan Goldman

Title: Trustee

 

Address: 4550 Gordon Drive

Naples, FL 34102

 

 

 

38

--------------------------------------------------------------------------------

 

MILFAM I, L.P.

 

 

By: _____________________________

Name: Lloyd I. Miller

Title: Limited Partner

 

Address: 4550 Gordon Drive

Naples, FL 34102

 

 

MILFAM II, L.P.

 

 

By: _____________________________

Name: Lloyd I. Miller

Title: Limited Partner

 

Address: 4550 Gordon Drive

Naples, FL 34102

 

 

LANGLEY PARTNERS, L.P.

 

By: Langley Capital, LLC, as General Partner

 

 

By: _____________________________

Name: Jeffrey Thorp

Title: Managing Member

 

Address: 535 Madison Avenue, 7th Floor

New York, NY 10022

 

 

 

39

--------------------------------------------------------------------------------

 

BRYANT AND CARLEEN RILEY

 

 

By: _____________________________

Name: Bryant Riley

in his capacity as joint tenant with right

of survivorship

 

 

By: _____________________________

Name: Carleen Riley

in her capacity as joint tenant with right

of survivorship

 

Address: 12710 Marlboro Street

Brentwood, CA 9004

 

 

D. E. SHAW LAMINER PORTFOLIOS, L.L.C.

 

 

By: _____________________________

Name:

Title:

 

Address: 120 West 45th Street

New York, New York 10036

 

 

SACC PARTNERS, LP

 

 

By: _____________________________

Name: Tom Kelleher

Title: General Partner

 

Address: 11150 Santa Monica Blvd., Suite 750

Los Angeles, CA 90025

 

 

 

40

--------------------------------------------------------------------------------

 

HEDGEHOP CAPITAL

 

 

By: _____________________________

Name:

Title:

 

Address: 1117 East Putnam Avenue, Suite 320

Riverside, CT 06878

 

 

THE CONUS FUND, L.P.

 

 

By: _____________________________

Name:

Title:

 

Address: 1 Rockefeller Plaza, 18th Floor

New York, NY 10020

 

 

EAST HUDSON INC. (BVI)

 

 

By: _____________________________

Name:

Title:

 

Address: 1 Rockefeller Plaza, 18th Floor

New York, NY 10020

 

 

THE CONUS FUND OFFSHORE LIMITED

 

 

By: _____________________________

Name:

Title:

 

Address: 1 Rockefeller Plaza, 18th Floor

New York, NY 10020

 

 

 

41

--------------------------------------------------------------------------------

 

THE CONUS FUND (QP), L.P.

 

 

By: _____________________________

Name:

Title:

 

Address: 1 Rockefeller Plaza, 18th Floor

New York, NY 10020

 

 

HIGHLAND CRUSADER OFFSHORE PARTNERS

 

 

By: _____________________________

Name

Title

 

Address: 13455 Noel Road, Suite 1300

Dallas, TX 75240

 

 

KEVIN G. DOUGLAS AND

MICHELLE M. DOUGLAS, JTWROS

 

 

By: _____________________________

Name Kevin Douglas

in his capacity as joint tenant with right

of survivorship

 

 

By: _____________________________

Name Michelle Douglas

in her capacity as joint tenant with right

of survivorship

 

Address: 1101 5th Avenue, Suite 360

San Rafael, CA 94901

 

 

 

42

--------------------------------------------------------------------------------

 

DOUGLAS FAMILY TRUST

 

 

By: _____________________________

Name James E. Douglas, Jr.

Title Trustee

 

 

By: _____________________________

Name Jean A. Douglas

Title Trustee

 

Address: 1101 5th Avenue, Suite 360

San Rafael, CA 94901

 

 

JAMES DOUGLAS AND JEAN DOUGLAS

IRREVOCABLE DESCENDANT'S TRUST

 

 

By: _____________________________

Name Kevin Douglas

Title Trustee

 

 

By: _____________________________

Name: Michelle Douglas

Title: Trustee

 

Address: 1101 5th Avenue, Suite 360

San Rafael, CA 94901

 

 

43

--------------------------------------------------------------------------------

 

SCHEDULE 1
SENIOR DEBT DOCUMENTS

(1)    Loan Agreement, dated December 30, 1998, among Horizon Vessels, Inc.,
Horizon Offshore Contractors, Inc., The CIT Group/Equipment Financing, Inc.,
Heller Financial Leasing, Inc., U. S. Bancorp Leasing & Financial and Safeco
Credit Company, Inc., as amended through the date hereof, and any notes,
guarantees, security agreements and mortgages executed with respect thereto
  (2)    Financing Agreement, dated as of March 31, 2005, by and among Horizon
Offshore, Inc., the borrowers listed on the signature pages thereto, the
guarantees listed on the signature pages thereto, and Manchester Securities
Corp., as agent for the lenders thereunder, and any notes, guarantees, security
agreements and mortgages executed with respect thereto.
  (3)    Loan Agreement, dated June 29, 2001, between Horizon Vessels, Inc. and
General Electric Capital Corporation, as amended through the date hereof, and
any notes, guarantees, security agreements and mortgages executed with respect
thereto
  (4)    Amended and Restated Loan Agreement, executed March 11, 2004 but dated
June 29, 2001, between Horizon Vessels, Inc., Horizon Offshore, Inc. and Horizon
Offshore Contractors, Inc. and Wachovia Bank, National Association (successor by
merger to SouthTrust Bank), as amended through the date hereof, and any notes,
guarantees, security agreements and mortgages executed with respect thereto
  (5)    Loan Agreement, dated June 30, 2003, between Horizon Vessels
International Ltd. and General Electric Credit Corporation of Tennessee, as
amended through the date hereof, and any notes, guarantees, security agreements
and mortgages executed with respect thereto
 

 

Sch 1-1

--------------------------------------------------------------------------------

 

EXHIBIT A
FORM OF NOTE